ACCEPTED
                                                                              12-14-00362-CV
                                                                  TWELFTH COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                          3/4/2015 9:02:56 AM
                                                                                 CATHY LUSK
                                                                                       CLERK

                            NO. 12-14-00362-CV
                      Trial Court No. 2012-2331-CCL2
                                                       FILED IN
                                                12th COURT OF APPEALS
                IN   THE TWELFTH COURT OF APPEALS TYLER, TEXAS
                       FOR THE STATE OF TEXAS    3/4/2015 9:02:56 AM
                                                     CATHY S. LUSK
                                                         Clerk
                         Grace Smith, Appellant
                                    v.
                     Stephanie Holloway, Appellee


           MOTION FOR VOLUNTARY DISMISSAL

TO THE TWELFTH COURT OF APPEALS:

     Appellant, Grace Smith, pursuant to Rules 42.1 of the Texas

Rule of Appellate Procedure, files this motion for voluntary dismissal,

and in that regard, moves to dismiss this appeal. No other party is

seeking any relief under this appeal.

     Accordingly, appellant, Grace Smith, requests that this appeal

be dismissed.

                                    Respectfully submitted,

                                    /s/Timothy A. Hootman
                                    TIMOTHY A. HOOTMAN
                                    SBN 09965450
                                    2402 Pease St
                                    Houston, TX 77003
                                    713.247.9548
                                    713.583.9523 (fax)
                                    E-mail: thootman2000@yahoo.com
                                    ATTORNEY   FOR   APPELLANT, GRACE
                                    SMITH

                                    1
                    CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with Rule 9.5 of the Texas

Rules of Appellate Procedure, I have served the forgoing document

upon the following attorneys by personal mail, commercial delivery

service, fax, or electronic service:

            Matt Montgomery
            WALTERS, BALIDO & CRAIN
            Meadow Park Tower
            10440 North Central Expressway, Ste 1500
            Dallas, TX 75231
Dated: March 4, 2015

                                       /s/Timothy A. Hootman
                                       TIMOTHY A. HOOTMAN




                                       2